



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Owners, 
          Strata Plan LMS 1751 v. Scott Management Ltd.,







2009 
          BCCA 15



Date: 20090119

Docket: CA036561

Between:

The Owners, Strata Plan LMS 1751

Plaintiff

And

Scott 
    Management Ltd., and J.C. Scott Construction Ltd.

Appellants

(
Defendants
)

And

Sealed 
    Air (Canada) Co. / CIE. and

Intertek 
    Testing Services NA Ltd. / Services DEssais Intertek AN Ltee.

Respondents

(Third Parties)




Before:


The 
          Honourable Madam Justice Prowse




(In 
          Chambers)




R.R.C. 
          Twining, Q.C.

S. 
          Twining


Counsel for the Appellants

(Defendants)




M.B. 
          Morgan


Counsel for the Respondents

(Third Parties)

Sealed Air (Canada) Co. / CIE.




J.C. 
          MacInnis


Counsel for the Respondents

(Third Parties)

Intertek Testing Services NA Ltd.







No-one appearing on behalf of the Plaintiff

The Owners, Strata Plan LMS 1751




Place 
          and Date of Hearing:


Vancouver, British Columbia




January 15, 2009




Place 
          and Date of Judgment:


Vancouver, British Columbia




January 19, 2009








Reasons 
    for Judgment of the Honourable Madam Justice Prowse:

[1]

Scott Management Ltd. and J. C. Scott Construction Ltd. (the applicants) 
    are seeking directions as to whether leave is required to appeal from the 
    order of a chambers judge, made October 15, 2008, setting aside the third 
    party notice filed by the applicants (defendants in the underlying action) 
    against Intertek Testing Services NA Ltd. and Sealed Air (Canada) Co. (the 
    third parties).  This application was brought as a result of an earlier 
    appearance by the parties before Mr. Justice Frankel on December 9, 2008, 
    when he drew the attention of counsel to the decision of this Court in
Forest 
    Glen Wood Products Ltd. v. British Columbia (Minister of Forests)
, 2008 
    BCCA 480.

[2]

Counsel for the applicants submits that the order striking the third 
    party notice is a final order for which leave is not required.  Counsel for 
    the respondents on this application did not take any position with respect 
    to this issue.

[3]

At the conclusion of submissions, I advised counsel that I was of the 
    view that, for the purposes of this appeal, the order should be regarded as 
    a final order from which leave to appeal was not required.  I framed my decision 
    in somewhat guarded terms, since one of the issues I am told will arise on 
    the appeal is the correct interpretation of Rule 22(14)(b) of the
Supreme 
    Court Rules of Court
, B.C. Reg. 221/90.  This is the very issue which 
    governs the determination of whether the order under review is interlocutory 
    or final.  In the absence of binding authority on this issue of statutory 
    interpretation, and in circumstances where I did not have the benefit of arguments 
    on both sides of the issue, I concluded that it would be inappropriate to 
    venture a firm opinion on the correct interpretation of that provision.  Rather, 
    I concluded that there was a good argument that Rule 22(14)(b) is mandatory, 
    as opposed to directory, in nature.  If that is so, the order striking the 
    applicants third party notice had the effect of precluding the applicants 
    from claiming contribution and indemnity from the proposed third parties by 
    separate action in the future in the event they are found liable to the plaintiff.

[4]

In these rather unusual circumstances, my finding that the order under 
    appeal should be treated as a final order should not be regarded as having 
    precedential value.  The correct interpretation of Rule 22(14)(b) is one of 
    several issues which may be resolved by this Court on this appeal.

The 
    Honourable
Madam Justice Prowse


